State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    521303
________________________________

In the Matter of the Claim of
   LYNNE P. KANTER,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                             __________


     Lynne P. Kanter, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 2, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board finding that claimant
voluntarily left her employment as a legal coordinator with a
real estate management and development company without good
cause. The record establishes that claimant was given a negative
performance evaluation, with which she disagreed. When the
employer subsequently gave her a final warning and 30 days in
which to improve her performance, claimant quit because she
surmised that being fired was inevitable. Because resigning in
response to criticism or in anticipation of discharge does not
constitute good cause for leaving one's employment (see Matter of
Zerrillo [Commissioner of Labor], 91 AD3d 1011, 1012 [2012];
                              -2-                  521303

Matter of Seiglar [Commissioner of Labor], 51 AD3d 1118, 1118
[2008]), the Board's decision that claimant was disqualified from
receiving unemployment insurance benefits will not be disturbed.

     Lahtinen, J.P., Garry, Rose and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court